JUSTICE BRENNAN,
with whom JUSTICE MARSHALL and JUSTICE BLACKMUN join,
dissenting.
The applicants seek an immediate stay of an order restraining the publication of the identities and location of two juveniles charged in a juvenile delinquency proceeding. The trial court found that the names of these individuals, as well as their former location while in custody, previously had been lawfully released to the public. I would grant the stay with respect to that information. I would also grant the application with respect to any other information that the trial court, after a hearing, finds to have been made public. New York Times Co. v. United States, 403 U. S. 713, 725-727 (1971) (BRENNAN, J., concurring); Near v. Minnesota ex rel. Olson, 283 U. S. 697 (1931).